Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed March 4, 2022 is acknowledged.  Claims 1-96, 98 and 100 are cancelled. Claims 97, 101, 103 and 105 are amended.  Claims 97, 99 and 101-105 are pending in this application. Claims 99 and 104 are withdrawn without traverse (filed 2/4/21) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 27, 2006.
4.	Claims 97, 101-103 and 105 are under examination with respect to CH3 for R2, a maleimido-thiol conjugate for X and Y, insulin for R4 and protein/peptide/an enzyme for R5 in this office action.


Claim Rejections/Objections Maintained
In view of the amendment filed on March 4, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97, 101-103 and 105 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 97, 101-103 and 105 as amended are drawn to a composition comprising: a polypeptide comprising the formula R1-L2-R4-Y-R3-X-R5-L2-R2; 
R1 comprises a variable antigen-binding domain from a camelid single-domain heavy chain antibody comprising amino acids 1-127 of the amino acid sequence of SEQ ID NO:11; R2 is selected from R1, CH1, CH2 or CH3 of a human IgG, CH2 or CH3 of camelid IgG or CH1, CH2, CH3, CH4 or CH5 of shark IgNAR; L1 and L2 each comprise a hinge region from a camelid single-domain heavy chain only antibody; X and Y are bifuncitonal linkers elected from a maleimido-thiol conjugate and polyethylene glycol;
R3 comprises at least one of human IgG CH2 or CH3 domain; R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E. Claims 101, 103 and 105 as amended encompass the claimed polypeptides and further comprising a nanoparticle, wherein R4 or R5 that is not insulin, transferrin, Apo-B or ApoE is the nanoparticle.

	On p. 5 of the response, Applicant argues that a skilled artisan would know that Applicant is in possession of the claimed polypeptide comprising the formula R1-L2-R4-Y-R3-X-R5-L2-R2 as recited in independent claim 97 in view of figure 2, structure 2 and tables 1-3 and 5 and figures 5, 10, 11 and 8 and 9. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of the claimed genus of polypeptides comprising the claimed formula R1-L2-R4-Y-R3-X-R5-L2-R2; wherein: R4 and R5 are selected from insulin, transferrin, Apo-B, and Apo-E; and the claimed genus of polypeptides comprising the claimed formula R1-L2-R4-Y-R3-X-R5-L2-R2; wherein: R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E because:
	i. There is no structural and functional correlation between the claimed genus of polypeptides comprising a structure of the claimed formula and wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E and Abeta-sdAb 1a, Abeta-sdAb 2a, single chain Abeta-sdAb 1a and single chain Abeta-sdAb 2a and Abeta-Vab-HR, Abeta-Vab-PEG-human CH1, CH2 or CH3 shown in Examples 1-3 of the specification.  
	iii. The specification only describes Abeta-sdAb 1a, Abeta-sdAb 2a, single chain Abeta-sdAb 1a and single chain Abeta-sdAb 2a and Abeta-Vab-HR, Abeta-Vab-PEG-human CH1, CH2 or CH3 capable of capable of specifically binding to an amyloid-beta peptide. 
 iii. The structural and functional relationship among the structurally and functionally undefined polypeptides comprising the claimed formula R1-L2-R4-Y-R3-X-R5-L2-R2, wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E or further comprising a nanoparticle wherein R4 or R5 is not insulin, transferrin, Apo-B or Apo-E is the nanoparticle cannot be determined.  
While the specification describes possible variants and substitutions in the claimed formula for R4 and R5 within the formula in table 5 of the specification, the specification fails to provide sufficient description or information or evidenced that Applicant is in possession of the claimed polypeptide comprising the claimed formula wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of 
While the specification lists possible variants in R4 or R5 including insulin, transferrin, Apo-B and Apo-E in structure 2 in Figure 2 in table 5 (see p. 23), the specification only disclosed sd-insulin-Ab2 (variant 9 in table 5) and that the insulin, transferrin, Apo-B or Apo-E requires to be fused to or covalently bound to the claimed structure. In the claimed formula, L1 and L2 each comprise a hinge region from a camelid single-domain heavy chain only antibody; and X and Y are bifuncitonal linkers elected from a maleimido-thiol conjugate and polyethylene glycol. It is noted that the connection between R4 and R3 and between R3 and R5 in the claimed formula relies on a maleimido-thiol conjugate and polyethylene glycol (which is Y or X within the formula) as shown in figure 5, and based on figures 11-13, and the connection between the nanoparticles and sdAb.2 also relies on a maleimido-thiol conjugate and polyethylene glycol (which is Y or X within the formula). There is no additional linker to connect L1 and R5 or L2 and R4 or even additional nanoparticles based on the claimed formula. Thus, the structural and functional relationship among the structurally and functionally undefined polypeptides comprising the claimed formula R1-L2-R4-Y-R3-X-R5-L2-R2, wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E or further comprising a nanoparticle wherein R4 or R5 is not insulin, transferrin, Apo-B or Apo-E is the nanoparticle cannot be determined.  The specification also fails to provide sufficient description or . 

    PNG
    media_image1.png
    243
    231
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    315
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    505
    665
    media_image3.png
    Greyscale

The specification provides no sufficient description as to what the structural and functional relationship among the structurally and functionally undefined polypeptides that comprise insulin, transferrin, Apo-B or Apo-E for R4 or/and R5 and further comprises a nanoparticle for R4 or R5 wherein R4 or R5 is not insulin, transferrin, Apo-B or Apo-E. The structural and functional correlation between the claimed polypeptide 
Since the common characteristics/features of other polypeptides and/or the structural and functional relationship among the claimed polypeptide comprising the formula with R4 and R4 as recited in claims 97 and 101 are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (1990), Bowie et al. (1990), Pawson et al. (2003), Alaoui-lsmaili et al. (2009) and Guo et al. (2004).    
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed composition and the claimed polypeptide have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 97, 101-103 and 105 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.   

Claim Rejections - 35 USC § 112
7.	Claims 97, 101-103 and 105 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that This is a new matter rejection. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 97, 101-103 and 105 amended are drawn a composition comprising: the claimed polypeptide recited in claim 97 wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E. Claims 101, 103 and 105 as amended are drawn to the claimed polypeptide recited in claim 97 and further comprising a nanoparticle wherein R4 or R5 is not insulin, transferrin, Apo-B or Apo-E is the nanoparticle.
The instant claims now recite new limitations “wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E” and  “further comprising a nanoparticle, wherein R4 or R5 that is not insulin, transferrin, Apo-B or ApoE is the nanoparticle”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the claimed polypeptide comprising the claimed formula structure and wherein R4 or R5 is or both R4 and R5 are selected from the group consisting of insulin, transferrin, Apo-B, and Apo-E recited in claim 97 and further comprising a nanoparticle, wherein R4 or R5 that is not insulin, transferrin, Apo-B or ApoE is the nanoparticle recited in claims 101, 103 and 105. The specification only discloses R4 or R5 as fused to or covalently bound to insulin, transferrin, Apo-B or Apo-further comprising a nanoparticle, wherein R4 or R5 that is not insulin, transferrin, Apo-B or ApoE is the nanoparticle” as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Double Patenting

8 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 97, 101-103 and 105 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10738109 in view of Bhatt et al. (US20100092470).  The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 5 of the response, Applicant would file a terminal disclaimer upon notice of allowability. 
Applicant's arguments have been fully considered but they are not found persuasive. The rejection is maintained of record until a terminal disclaimer is filed. 


Conclusion


9.	NO CLAIM IS ALLOWED.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Chang-Yu Wang
March 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649